Citation Nr: 0947856	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  00-05 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a 
right shoulder disability, prior to February 28, 2008.  

2.  Entitlement to a rating in excess of 30 percent for a 
right shoulder disability, since February 28, 2008.  


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to June 1973, 
with subsequent service in the Marine Corps Reserve, 
including a period of active duty for training from February 
23, 1984 to March 3, 1984.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) and Insurance Center in Philadelphia, Pennsylvania, in 
which the RO continued a 20 percent rating for post-operative 
residuals of repair of dislocation of the right shoulder.  

The Board notes that, in his February 2000 substantive 
appeal, the Veteran requested a hearing before a Veterans Law 
Judge at the RO (Travel Board hearing).  In correspondence 
dated in October 2001, the Baltimore RO (who, at the time, 
had jurisdiction over the Veteran's claims file), advised the 
Veteran that if he wanted to appear personally for a hearing 
at the Baltimore RO, he would have to appear before a 
Decision Review Officer (DRO), as the Board did not visit the 
Baltimore RO.  The RO advised the Veteran to indicate if he 
wanted a hearing at the Baltimore RO or a hearing before a 
Veterans Law Judge in Washington, D.C.  In an October 2001 
response, the Veteran indicated that he wanted a DRO hearing 
at the Baltimore RO.  A December 2001 letter informed the 
Veteran that his hearing was scheduled in January 2002; 
however, in January 2002, the Veteran cancelled his hearing 
request.  

In a September 2005 decision, the Board denied entitlement to 
an increased rating for a right shoulder disability.  The 
Veteran, in turn, appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2007, the Court issued a Memorandum Decision vacating the 
Board's September 2005 decision and remanding the claim to 
the Board for proceedings consistent with the Court's 
decision.

In November 2007, the Board remanded the claim for a rating 
in excess of 20 percent for a right shoulder disability for 
further development.  In a March 2008 rating decision, the RO 
granted an increased, 30 percent, rating for residuals of 
dislocation of the right shoulder, effective February 28, 
2008.  Despite the increased rating established for the right 
shoulder disability, the Veteran has not been awarded the 
highest possible rating.  As a result, he is presumed to be 
seeking the maximum possible benefit and his claims remain in 
appellate status.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In October 2009, subsequent to issuance of the most recent 
supplemental statement of the case, the Veteran submitted a 
statement describing his right shoulder symptomatology since 
the date of his claim for an increased rating.  This 
statement was accompanied by a waiver of RO consideration of 
the evidence.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.1304 (2009).

As a final preliminary matter, the Board notes that the 
claims file reflects that the Veteran was previously 
represented by the American Legion (as reflected in March 
1999 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative).  In August 2008, 
the Veteran filed a VA Form 21-22a (Appointment of Individual 
as Claimant's Representative) naming Sean A. Ravin as his 
representative.  The Board recognizes the change in 
representation.

The issue of entitlement to a rating in excess of 30 percent 
for a right shoulder disability, since to February 28, 2008 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1. All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  The Veteran is right-handed.  

3.  Prior to February 28, 2008, the right shoulder disability 
was manifested by complaints of dislocation and pain, with 
flexion to no less than 145 degrees and abduction to no less 
than 90 degrees; there was no objective evidence of recurrent 
dislocation with frequent episodes and guarding of all arm 
movements.   
 

CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a right 
shoulder disability, prior to February 28, 2008, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.69, 4.71a, Diagnostic Codes 5201, 5202 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the VCAA, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), and as interpreted by the Court 
have been fulfilled.  In this case, the Veteran filed his 
claim for an increased rating in August 1998, prior to 
enactment of the VCAA.  Thereafter, he was notified of the 
general provisions of the VCAA by the RO in correspondence 
dated in December 2007.  This letter notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim for an increased rating, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other 
pertinent information regarding the VCAA.  Thereafter, the 
claim was reviewed and supplemental statements of the case 
were issued in March, November, and December 2008 and January 
and May 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
found that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to this matter was provided 
in the December 2007 letter.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim for an increased 
rating and has been provided opportunities to submit such 
evidence.  A review of the claims file shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  VA and private treatment records have 
been obtained and associated with his claims file.  The 
Veteran has also been provided with VA examinations to assess 
the current nature of his right shoulder disability.  

The Board has considered the fact that, during VA treatment 
in April 2005, the Veteran reported that he reinjured his 
right shoulder at work, and was scheduled to see a worker's 
compensation orthopedist.  No records of treatment regarding 
this reported injury have been associated with the claims 
file; however, the Board points out that, while the Veteran 
indicated that he was scheduled to see the orthopedist, he 
has not subsequently indicated that he in fact saw this 
physician for treatment of his right shoulder.  Even if such 
treatment was provided, the Veteran has not specifically 
identified this physician, nor submitted a release for such 
records.  VA is only obligated to obtain records that are 
adequately identified and for which necessary releases have 
been received.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There has also been no argument that any worker's 
compensation record of treatment regarding this April 2005 
injury would include medical evidence regarding the right 
shoulder disability which is not currently of record.  In 
light of the numerous records of VA and private treatment 
currently associated with the claims file, which include 
findings regarding the right shoulder, and the reports of VA 
examinations, which are responsive to the applicable rating 
criteria, the Board finds that the medical evidence of record 
is adequate to evaluate the service-connected right shoulder 
disability during the period prior to February 28, 2008, and 
that there is sufficient medical evidence for VA to make a 
decision on the claim herein decided.  As such, a remand to 
attempt to obtain any additional treatment records would 
impose unnecessary additional burdens on adjudication 
resources, with no benefit flowing to the Veteran, and is, 
thus, unnecessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 
56 (1991).

Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  
Here, the RO has already staged the ratings for the Veteran's 
right shoulder disability; the following analysis is 
therefore undertaken with consideration of the possibility of 
further staged rating.
The following rating criteria are applicable in evaluating 
the Veteran's service-connected right shoulder disability.

520
0
Scapulohumeral articulation, ankylosis of:
Major
Mino
r

Note: The scapula and humerus move as one piece.

Unfavorable, abduction limited to 25º from 
side
50
40

Intermediate between favorable and 
unfavorable
40
30

Favorable, abduction to 60°, can reach 
mouth and head
30
20
38 C.F.R. § 4.71a, Diagnostic Code 5200 (2009)  

520
1
Arm, limitation of motion of:
Majo
r
Mino
r

To 25° from side
40
30

Midway between side and shoulder level
30
20

At shoulder level
20
20
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2009)

520
2
Humerus, other impairment of:
Majo
r
Mino
r

Loss of head of (flail shoulder)
80
70

  Nonunion of (false flail joint)
60
50

  Fibrous union of
50
40

Recurrent dislocation of at scapulohumeral joint.

  With frequent episodes and guarding of all 
arm movements
30
20

  With infrequent episodes, and guarding of 
movement only at shoulder level
20
20

Malunion of:

  Marked deformity
30
20

  Moderate deformity
20
20

Or rate on impairment of function of 
contiguous joint.
38 C.F.R. § 4.71a, Diagnostic Codes 5200-5202 (2009).

           
 

38 C.F.R. § 4.71, Plate I (2009).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare-ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the Diagnostic Codes predicated on 
limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  

Where it is not possible to distinguish the effects of a 
nonservice-connected condition from those of a service 
connected condition, the reasonable doubt doctrine dictates 
that all symptoms be attributed to the veteran's service-
connected disability.  See Mittleider v. West, 11 Vet. App. 
181 (1998).

Factual Background and Analysis

Historically, in a January 1974 rating decision, the RO 
granted service connection and assigned an initial 
noncompensable rating for residuals of dislocation of the 
right shoulder, effective June 23, 1973.  In a February 1979 
rating decision, the RO granted a 20 percent rating, 
effective July 25, 1978.  In August 1998, the Veteran filed 
his current claim for an increased rating.  In the January 
1999 rating decision, the RO continued the 20 percent rating 
pursuant to Diagnostic Code 5202.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

As an initial matter, the Board notes that the record 
reflects that the Veteran is right-handed. As such, his right 
elbow disability affects his major extremity.  See 38 C.F.R. 
§ 4.69.

Records of VA and private treatment dated from July 1998 to 
November 2007 reflect complaints regarding and treatment for 
the right shoulder.  During VA treatment in July 1998, the 
Veteran stated that his right shoulder did not dislocate, 
but, if he did anything heavy, it would ache and stiffen up.  
Range of motion testing revealed flexion to 150 degrees, 
extension to 65 degrees, abduction to 180 degrees, and 
internal and external rotation to 65 degrees.  The physical 
therapist noted that, despite right shoulder surgery 17 years 
earlier for recurring dislocations, the Veteran had equal 
strength and active range of motion, bilaterally.  The 
Veteran stated that he was primarily limited in flexion and 
external rotation, bilaterally, but had no significant 
limitations with his activities of daily living or job 
requirements.  

The Veteran was afforded a VA examination to evaluate his 
right shoulder disability in September 1998.  He reported 
that his right shoulder dislocation recurred with shoulder 
strain.  He indicated that he currently worked as a plumber, 
which required that he use his right upper extremity often.  
He described dull pain most of the time, which increased with 
prolonged use of the right shoulder.  The Veteran stated that 
he had to be careful when using his right upper extremity, 
but that he had experienced no recurrent subluxation 
following his 1981 surgical repair of the right shoulder 
ligament.  

Examination of the right shoulder revealed an 8 cm. by 1 cm. 
healed scar on the anterior inferior aspect of the shoulder, 
which was tender to the touch and hypersensitive.  Range of 
motion revealed pain-free flexion to 170 degrees, extension 
to 40 degrees, abduction to 160 degrees and adduction to 40 
degrees.  Internal rotation was to 45 degrees and external 
rotation was to 35 degrees.  There was crepitation on range 
of motion.  There was tenderness on palpation above the 
acromioclavicular joint and anterior aspect of the 
glenohumeral joint.  X-ray revealed degenerative changes of 
the glenohumeral articulations, with no dislocation.  The 
diagnoses were residual dislocation of the right shoulder 
with status post surgical repair, traumatic osteoarthritis of 
the right shoulder, mild, and chronic right shoulder strain.    

During private treatment in February 1999, the Veteran stated 
that his right shoulder joint had not dislocated in quite 
some time, although it felt as though there was extra 
"give."  Examination revealed a well-healed surgical scar.  
Active range of motion was slightly limited.  There was no 
gross deformity or dislocation.  The assessment was 
degenerative joint disease, right shoulder.  

The Veteran underwent VA examination again in March 1999.  He 
reiterated that his right shoulder had not dislocated since 
the 1981 surgery, but described pain, stiffness, and 
intermittent clicking.  He reported that his shoulder gave 
him fatigue at the end of repeated use; however, the 
physician noted that this was difficult to quantify in terms 
of exact degrees.  The Veteran denied symptoms of heat, 
redness, swelling, lack of endurance, and motor 
incoordination.  The physician estimated that, during a 
flare-up, the Veteran's functional impairment would be about 
30 to 40 percent above the baseline.  

Examination revealed a well-healed scar in the axillary area, 
measuring approximately 12 cm.  The scar was described as 
nontender and nonadherent.  Active range of motion testing 
revealed flexion to 150 degrees, abduction to 140 degrees, 
and internal and external rotation to 80 degrees, each.  Any 
attempt beyond this range of motion caused discomfort.  X-ray 
revealed mild arthritic changes in the acromioclavicular and 
glenohumeral articulation.  The diagnosis was right shoulder 
recurrent dislocation, status post stabilization procedure, 
with mild osteoarthritis.  

A January 2000 record of private treatment reflects right 
shoulder flexion to 145 degrees, extension to 48 degrees, 
abduction to 145 degrees, normal adduction, internal rotation 
to 72 degrees, and external rotation to 65 degrees.  Records 
of physical therapy treatment dated in February 2000 reflect 
right shoulder elevation to 164 degrees.  A physical therapy 
note from later that month reflects range of motion within 
functional limits with discomfort at the end range of 
external rotation and flexion.  A February 2000 record of 
treatment from Sun Orthopaedic Group reflects that the 
Veteran was evaluated for a right shoulder injury.  The 
physician indicated that he could return to modified duty, 
with no right shoulder work above his head.  In 
correspondence dated in March 2000, a physician from Sun 
Orthopaedic Group reported that he saw the Veteran in 
February 2000, and that he had subluxation of the shoulder.  
The physician added that the restrictions he had requested 
for work were, apparently, hard to avoid.  A May 2000 note 
from another private physician reflects that the Veteran was 
off work until seen by an orthopedic physician.  An August 
2001 disability certificate from a private neurology clinic 
reflects that the Veteran needed to be on light duty, and 
could not lift more than 10 pounds.  An August 2001 MRI of 
the right shoulder revealed mild acromioclavicular joint 
hypertrophy and lateral acromial sloping, suggestive of mild 
visible impingement without evidence of supraspinatus 
tendinitis, partial or full thickness tendon tear, or 
retraction.  During private treatment in September 2001, the 
Veteran described feeling as if his shoulder was slipping.  
Examination revealed full active range of motion of the 
shoulder.  The inferior axillary incision was described as 
"certainly well-healed."  A July 2001 VA X-ray of the right 
shoulder revealed bone and joint structures intact, with no 
evidence of arthritic change.  

The Veteran underwent a fee-basis VA examination of his right 
shoulder in March 2002.  He complained of right shoulder 
pain, stiffness, and subluxation.  The examiner noted that, 
in addition to pain, he complained of weakness, stiffness, 
recurrent subluxation, inflammation, instability, fatigue, 
and lack of endurance.  The Veteran stated that his 
complaints regarding the right shoulder were not constant, 
but that his right shoulder flared-up at least monthly, 
lasting seven to 10 days at a time.  He described these 
flare-ups as "horrible."  The Veteran reported that flare-
ups were brought on by overusage, especially overhead, and 
were alleviated with medication, rest, wearing a sling, and 
physical therapy.  In describing how the flare-ups affected 
his daily activity, the Veteran indicated that his work, at 
most times, required that he do overhead work and lift pipes 
weighing up to 250 pounds.  The Veteran stated that he was 
able to perform numerous daily activities, such as dressing, 
showering, cooking, and walking, and that the only thing he 
could not do with any degree of success was work over his 
head, which caused pain and subluxation.  

Examination of the right shoulder revealed no heat, redness, 
swelling, effusion, drainage, instability, or weakness.  On 
range of motion testing, flexion was to 150 degrees, 
abduction was to 130 degrees, external rotation was to 60 
degrees, and internal rotation was to 30 degrees.  The 
examiner noted that there was limited range of motion with 
pain, weakness, fatigue, lack of endurance, and 
incoordincation, with pain being the most predominant factor, 
especially with flare-ups.  X-rays revealed postsurgical 
changes for probable repair of the rotator cuff, with a 
single staple in satisfactory position and an old cortical 
avulsion injury of the inferior glenoid labrum with nonunion.  
The diagnosis was right shoulder dislocation, chronic and 
recurrent, status post stabilization procedure, with mild 
degenerative joint disease.  In describing the effect of the 
Veteran's condition on his occupation and daily activity, the 
examiner commented that the right shoulder condition did not 
hinder the Veteran significantly in lifting below his 
shoulder level or below the level of the waist; however, he 
could not lift anything or work over his head or over 
shoulder level because of the tendency of the shoulder to 
dislocate anteriorly.  

VA treatment in July 2002 revealed limited right shoulder 
abduction to approximately 90 degrees.  Flexion and internal 
rotation were comfortable, but external rotation elicited 
pain in the anterior superior part of the right shoulder.  
During VA treatment in August 2002, upper extremity range of 
motion was within functional limits with the exception of 
flexion and extension to approximately 155 degrees.  

A June 2003 record of private treatment reflects that the 
Veteran was involved in a motor vehicle accident.  On 
examination, there was good range of motion of the shoulder 
joints.  The pertinent impression was right shoulder pain.  A 
June 2003 X-ray revealed no evidence of fracture, arthritis, 
or other specific bony abnormality.  Examination by another 
private physician in June 2003 revealed a well-healed 
axillary incision around the right shoulder and essentially 
full range of motion through a 165 degree arc of forward 
flexion and abduction.  The physician was unable to 
appreciate any anterior or posterior instability, and noted 
that the Veteran was guarding only slightly.  During follow-
up treatment the following month, the Veteran had full active 
range of motion with no evidence of instability.  At the time 
of a July 2003 MRI study, it was noted that the Veteran had 
been involved in a motor vehicle accident in June 2003, and 
had sustained a "pushing injury" at work in late July 2003.  
The MRI revealed metallic artifact along the supralateral 
aspect of the humeral head extending into the distal aspect 
of the rotator cuff from prior surgery and staple placement, 
with no definite rotator cuff tear observed; probable torn 
glenohumeral ligament from its humeral attachment; mild to 
moderate acromioclavicular joint degenerative changes; and 
possible mild bursitis.  The glenoid labrum appeared intact.  

During physical therapy evaluation in June 2003, the Veteran 
reported that he was frequently "guarded" at the right 
shoulder during resisted activities, such as reaching.  Upper 
extremity active range of motion was within normal limits, 
with minimal shoulder discomfort reported.  Glenohumeral 
instability was not clinically detected; however, the Veteran 
voluntarily guarded and protected his right shoulder during 
attempted manual translation at the glenohumeral joint.  The 
physical therapist's September 2003 summary reflects that the 
Veteran continued to be apprehensive and guarded in the 
position of 90 degrees abduction-internal rotation, secondary 
to reported fear of dislocation.  

A July 2003 record of VA treatment reflects that the Veteran 
described feeling a pop in his right shoulder after holding 
his toolbox.  Examination revealed no obvious asymmetry or 
deformity.  The Veteran was able to completely abduct his 
right arm and rotate the shoulder anteriorly and posteriorly.  
The diagnosis was right shoulder re-injury with a strain.  An 
August 2003 record of private treatment reflects full 
overhead abduction and flexion, with internal rotation equal 
to the left thumb.  The physician commented that the 
Veteran's examination was much better than expected, and he 
could not get the Veteran to show any apprehension or sign of 
instability.  

During VA treatment in October 2003, the Veteran complained 
of feeling the shoulder occasionally giving way and pain that 
came on after using the shoulder vigorously, particularly 
with overhead activities.  There was full forward flexion and 
abduction with minimal apprehension of the right shoulder.  
The physician noted that there was a well-healed anterior 
axillary scar which was nontender.  Stability testing 
revealed some mild posterior instability, but the physician 
noted that this was very difficult to ascertain, as it was 
hard to get the Veteran completely relaxed.  

The Veteran's right shoulder was evaluated during VA 
examination in June 2004. He described shoulder subluxation 
when he tried to push, or with certain movements of his right 
shoulder.  He described a sensation of his right shoulder 
giving way with repetitive movement over his head.  
Examination revealed a 7 cm. by 1 cm. anterior right shoulder 
scar, which was nontender, but with some keloid formation in 
the middle of the scar.  The Veteran was able to move his 
right shoulder fully with normal active range of motion.  
Flexion was from 0 to 175 degrees, extension was from 0 to 40 
degrees, abduction was from 0 to 170 degrees, adduction was 
from 0 to 35 degrees, internal rotation was from 0 to 35 
degrees, and external rotation was from 0 to 50 degrees.  
There was no further loss of active range of motion with 
repetitive movement.  The diagnoses were status post surgical 
procedure of the right shoulder in 1981 for recurrent 
subluxation and recurrent injury of the right shoulder with 
injury to the glenohumeral ligament.  

During VA treatment in April 2005, the Veteran reported that 
he reinjured his right shoulder at work one week earlier and 
was scheduled to see a worker's compensation orthopedist the 
following week.  

In his June 2005 VA Form 646 (Statement of Accredited 
Representative in Appealed Case), the Veteran's former 
representative stated that the Veteran reported that he 
experienced repeated recurrent dislocations of his right 
shoulder and that he experienced pain on usage.  

Records of VA treatment dated in May and November 2007 
reflect full range of motion in all extremities.  

Collectively, the aforementioned evidence reflects that the 
medical evidence provides no basis for assignment of more 
than a 20 percent rating for the right shoulder disability, 
prior to February 28, 2008.  The Board notes that the medical 
evidence during the period in question reflects injuries to 
the right shoulder during a June 2003 motor vehicle accident 
and at times during the course of the Veteran's employment.  
However, as none of the medical evidence distinguishes 
between symptoms attributable to the Veteran's service-
connected right shoulder disability and those attributable to 
recent injuries, all of the right shoulder symptomatology 
will be considered related to his service-connected right 
shoulder disability.  See Mittleider, 11 Vet. App. 181.

The Board recognizes that the Veteran has, as he is competent 
to do, described recurrent dislocation of the right shoulder.  
However, the medical evidence during the period in question 
simply does not demonstrate frequent episodes of recurrent 
dislocation and guarding of all arm movements.  In this 
regard, while the diagnosis on VA examination in March 1999 
was right shoulder recurrent dislocation, a March 2000 
private record of treatment notes subluxation of the 
shoulder, and the March 2002 VA examiner described recurrent 
subluxation, there was no evidence of instability on VA 
examination in March 2002.  Similarly, the private physician 
who evaluated the Veteran in June 2003 was unable to 
appreciate any anterior or posterior instability and the 
physical therapist who evaluated the Veteran the same month 
noted that glenohumeral instability was not clinically 
detected.  The private physician who treated the Veteran in 
August 2003 commented that he could not get the Veteran to 
show any instability of the right shoulder.  

Further, there is simply no medical evidence of guarding of 
all arm movements during the period in question.  Rather, the 
March 2002 VA examiner noted that the right shoulder 
condition did not hinder the Veteran significantly in lifting 
below his shoulder level or below the waist.  The private 
physician who evaluated the Veteran in June 2003 noted that 
the Veteran was guarding only slightly.  Moreover, during 
physical therapy evaluation in June 2003, the Veteran himself 
reported that he guarded at the right shoulder during 
resisted activities, such as reaching.  Thus, he did not 
describe guarding in all arm movements, as contemplated in a 
30 percent rating pursuant to Diagnostic Code 5202.  Further, 
the physical therapist who evaluated the Veteran in July 2003 
commented that the Veteran was guarded in the position of 90 
degrees abduction-internal rotation.  Such description 
indicates that the Veteran was not guarded in all arm 
movements.  In addition, there is simply no medical evidence 
of fibrous union or nonunion of the humerus, or loss of the 
head.  Accordingly, the Board finds that the criteria for a 
rating in excess of 20 percent, pursuant to Diagnostic Code 
5202, prior to February 28, 2008, are not met.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5202.  

The Board has considered entitlement to a rating in excess of 
20 percent based on limitation of motion; however, the 
medical evidence during the period in question reflects 
flexion to no less than 145 degrees and abduction to no less 
than 90 degrees.  Thus, there is no medical evidence of that 
the right arm is limited to motion midway between the side 
and shoulder level; rather, even the most limited range of 
motion finding, abduction to 90 degrees, reflects arm motion 
at the shoulder level, consistent with the 20 percent rating 
currently assigned.  Accordingly, a rating in excess of 20 
percent, pursuant to Diagnostic Code 5201, is not warranted.    

In reaching the above-noted conclusion, the Board has, 
consistent with DeLuca,  considered the Veteran's functional 
loss due pain and other factors set forth in 38 C.F.R. 
§§ 4.40 and 4.45; however, the pertinent medical evidence 
reflects that the assigned 20 percent rating properly 
compensates the Veteran for the extent of any such loss.  In 
this regard, while the Veteran described fatigue at the end 
of repeated use during VA examination in March 1999, he 
denied lack of endurance or motor incoordination.  While the 
VA examiner indicated that the Veteran's functional 
impairment would be about 30 to 40 percent above the 
baseline, the Veteran had flexion to 150 degrees and 
abduction to 140 degrees, and the physician noted that 
attempted range of motion beyond this range of motion caused 
discomfort, thus indicating that there was no discomfort in 
flexion to 150 degrees and abduction to 140 degrees.  While 
the March 2002 examiner noted that the Veteran described 
fatigue and lack of endurance, and the examiner described 
limited range of motion with pain, weakness, fatigue, and 
lack of endurance; the same examiner commented that the right 
shoulder condition did not hinder the Veteran significantly 
in lifting below his shoulder or waist level.  Significantly, 
on VA examination in June 2004, the examiner noted that there 
was no additional loss of range of motion with repetitive 
use.  Based on the foregoing, the Board finds that the 
medical evidence simply does not reflect that the Veteran's 
functional impairment prior to February 28, 2008 was so 
disabling as to effectively result in limitation of motion of 
the arm midway between the side and shoulder level, as 
required for assignment of the next higher rating under 
Diagnostic Code 5201.  

The Board has considered the fact that ratings in excess of 
20 percent are available pursuant to Diagnostic Code 5200, 
evaluating ankylosis of the scapulohumeral articulation.  
Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86.).  As the Veteran retains 
range of motion to at least the shoulder level, ankylosis 
clearly has not been demonstrated, and an increased rating 
pursuant to Diagnostic Code 5200 is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  

The Board has also considered the argument made by the 
Veteran's attorney, that the Veteran is entitled to a 
separate rating for arthritis.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings is 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003. The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  

When a Veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  However, the evaluation of the same 
disability or the same manifestations of a disability under 
various diagnoses constitutes pyramiding and is prohibited.  
38 C.F.R. § 4.14.  The Veteran does not have two wholly 
separate impairments of the right shoulder, rather, the 20 
percent rating currently assigned contemplates guarding of 
movement at the shoulder level, symptomatology that is not 
separate and distinct from that contemplated under the 
diagnostic codes for rating arthritis and limitation of 
motion.  As such, a separate rating for arthritis is not 
warranted. 

The Board has also considered the fact that the record 
reflects that the Veteran has a scar on the right shoulder.  
While the right shoulder scar was described as hypersensitive 
and tender to the touch on VA examination in September 1998, 
it was not described as painful.  Moreover, the scar was 
described as well-healed during private treatment less than 
six months later, in February 1999, and was described as 
well-healed and nontender during VA examination in March 1999 
and VA treatment in October 2003.  The scar was again 
described as nontender during VA examination in June 2004.  
As the medical evidence during the period in question does 
not reflect that the right shoulder scar is deep, unstable, 
painful on examination, exceeds 144 square inches, or causes 
limitation of motion or function, so as to warrant a separate 
10 percent rating, a separate compensable rating for the 
right shoulder scar is not warranted.  38 C.F.R. § 4.118, DCs 
7801-7805. 

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, prior to 
February 28, 2008, the right shoulder disability has 
reflected so exceptional or so unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b).  In this 
regard, the right shoulder disability has not objectively 
been shown to markedly interfere with employment; rather, the 
record reflects that the Veteran was employed during the 
period in question.  Further, during VA examination in June 
2004, the Veteran reported that, while he had to be careful 
not to engage in strenuous right shoulder activity, he was 
working 10 hours a day, four days a week.  In correspondence 
received in September 2005, the Veteran reported that he had 
taken employment which would be less stressful to his 
shoulder.  There is also no objective evidence that the 
disability has warranted frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, there is no basis for further 
staged rating of the right shoulder disability, pursuant to 
Hart, during the period prior to February 28, 2008 and the 
claim for increase must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the doubt doctrine; however, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 
at 53-56.


ORDER

Entitlement to a rating in excess of 20 percent for a right 
shoulder disability, prior to February 28, 2008, is denied.  


REMAND

Unfortunately, the claims file reflects that further action 
on the claim remaining on appeal is warranted, even though 
such action will, regrettably, further delay an appellate 
decision in this appeal.

In the November 2007 remand, the Board instructed that the 
Veteran should be scheduled for a VA orthopedic examination 
for an opinion as to the current nature and extent of his 
right shoulder disability.  The physician was instructed that 
complete range of motion and X-ray studies were to be 
provided, with a discussion as to any additional limitation 
of motion due to pain or dysfunction.  

The Veteran was afforded a VA examination on February 28, 
2008.  Range of motion testing revealed forward flexion from 
0 to 140 degrees with pain at the limit of motion.  Abduction 
was from 0 to 120 degrees with pain at the limit of motion.  
Repetitive motion with abduction and forward flexion revealed 
a noticeable slowing of the pace, with increased discomfort 
beyond three or four repetitions.  The examiner commented 
that the Veteran had significant functional problems with his 
right shoulder that were directly related to the injury he 
sustained while on active duty.  

In correspondence received in October 2009, the Veteran 
reported that, since the date on which he had filed his claim 
for an increased rating, he had severe recurrent right 
shoulder dislocations, guarding of all arm movements, and 
limitation of motion of his arm to 25 degrees or less from 
his side, due to flare-ups based on pain.  

The Board notes that, while the February 2008 VA examination 
report indicates that the Veteran experienced pain at the 
limit of motion, with increased discomfort on repetition, the 
examiner did not express the functional impairment of 
discomfort on repetitive motion in terms of additional 
degrees of limited motion, nor did he indicate whether there 
was additional impairment caused by weakened movement, excess 
fatigability, or incoordination.  As discussed above, when 
evaluating musculoskeletal disabilities rated on the basis of 
limitation of motion, VA must consider granting a higher 
rating in cases in which functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca, v. Brown, 8 Vet. App. at 207.  Because VA undertook 
to provide a VA examination, the Board must ensure that such 
an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 
303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 
120 (2007).  

Moreover, the Veteran's October 2009 assertion that he had 
limitation of motion of his arm to 25 degrees or less from 
his side due to flare-ups based on pain suggests a worsening 
of his right shoulder disability since the February 2008 VA 
examination.  The Veteran is entitled to a new VA examination 
where there is evidence (including his statements) that the 
condition has worsened since the last examination.  Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997); Caffrey, 6 Vet. App. 
at 381; VAOPGCPREC 11-95 (1995).  

Based on the foregoing, the Board finds that the Veteran 
should be afforded a new VA examination to evaluate the 
current severity of his right shoulder disability, to include 
an assessment of any functional impairment due to pain, 
weakness, excess fatigability, or incoordination.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, 
who provided evaluation and/or treatment 
pertinent to any of the claims on appeal.  
After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his attorney are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the 
Veteran should be scheduled for a VA 
joints examination, to evaluate the right 
shoulder disability, at a VA medical 
facility.  All indicated tests and 
studies are to be performed, and a 
comprehensive history is to be obtained.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examiner should set forth 
all examination findings, along with a 
complete rationale for any conclusions 
reached.  

The Joints examination must be conducted 
following the protocol in VA's Disability 
Examination Worksheet Joints (Shoulder, 
Elbow, Wrist, Hip, Knee, and Ankle) 
Examination (revised on December 9, 
2009).  The examination must respond to 
the instructions contained therein.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim 
remaining on appeal in light of all 
pertinent evidence and legal authority.  
If the benefit sought on appeal remains 
denied, the AMC/RO must furnish to the 
Veteran and his attorney an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


